Citation Nr: 0210853	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  99-21 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
status post bunionectomy of the right foot with callus and 
hallux valgus.

2.  Entitlement to a rating in excess of 10 percent for 
status post bunionectomy of the left foot with callus and 
hallux valgus.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran served on active duty from February 1983 to 
January 1988.  She had later reserve service which included 
periods of active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 RO rating decision which 
granted service connection for status post bunionectomy with 
callus and hallux valgus of the right and left foot and 
assigned a 10 percent disability rating for each foot, 
effective from December 11, 1998.  In January 2001 the Board 
remanded his matter to the RO for further evidentiary 
development.


FINDINGS OF FACT

1.  The veteran's service-connected status post bunionectomy 
of the right foot with callus and hallux valgus produces 
overall impairment equivalent to a severe foot injury.

2.  The veteran's service-connected status post bunionectomy 
of the left foot with callus and hallux valgus produces 
overall impairment equivalent to a severe foot injury.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for status 
post bunionectomy of the right foot with callus and hallux 
valgus have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Codes 5280, 5284 (2001).

2.  The criteria for an evaluation of 30 percent for status 
post bunionectomy of the left foot with callus and hallux 
valgus have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Codes 5280, 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On December 11, 1998, the veteran filed her claim for service 
connection for right and left foot disabilities.

On VA examination in February 1999 the veteran reported that 
she was in the Reserves, but was not able to drill because of 
her recent surgery.  She worked at the Birmingham VAMC in the 
administration section.  She complained of constant aching 
pain in her toes and feet, which sometimes swelled up, that 
she was able to walk only a few steps at a time, and that she 
had increased pain when she put pressure on her feet.  
Treatment included pain medication, TED hose stockings, and 
orthopedic shoes.  She was reportedly able to work a very 
short time and could only stand at most two hours and then 
had to sit down and rest.  She could only walk a short 
distance because of the pain.  Physical examination showed 
painful callus formation on the balls of the feet and the big 
toes.  There was hammertoe deformity of the second and third 
toes bilaterally, which showed the toes are rubbing against 
her shoes and developing calluses.  She was not able to 
stand, walk, squat, or put any pressure on her toes .  Her 
gait was unsteady and she had a moderate amount of pain when 
standing and walking.  The impressions were chronic painful 
feet due to callus formation bilaterally and hammertoe 
deformity bilaterally, waiting corrective surgery; status 
post bunionectomy bilaterally, big toe surgery between 1985 
and 1987; status post arthroplasty/condylectomy fifth toe 
bilaterally in December 1998, and pes planus adding stress to 
ankle pain.  An x-ray showed mild to moderate hammertoe 
deformities with previous fifth proximal phalanx osteotomy.  

On a March 1999 VA podiatry consultation the veteran 
complained that her feet hurt and that the sites of her 
bunion and hammertoe surgeries were still sensitive.  
Examination showed that the right bunion appeared okay and 
the left had mild medial exostosis with slight hallux 
deviation.  There was mild hammertoe formation of the second, 
third, and fourth toes, bilaterally.  

A private medical report showed that on October 8, 1999 the 
veteran underwent surgical correction of right hallux valgus 
and right second hammertoe.  She was seen three days after 
surgery and was progressing extremely well, with moderate 
discomfort.  X-rays demonstrated satisfactory osseous 
correction.  In an October 1999 letter Dr. Russell indicated 
that the veteran had surgery on October 8, 1999 and was 
expected to return to work on November 5, 1999.  

A December 6, 1999 private treatment record showed that the 
veteran was seen for evaluation of a very painful right big 
toe and reported that a defective cart at work came apart and 
rolled over her big toe, smashing the toenail.  She underwent 
removal of the nail with permanent cautery to the nail root.  
On December 16, 1999 she was seen for follow-up and it was 
noted that that there was increased edema.  A Return to Work 
slip dated December 16, 1999 showed that the veteran would be 
able to return to work on January 16, 2000.

A letter from Robert Russell, D.P.M. showed that the veteran 
underwent surgical correction of hammertoe and hallux valgus 
on September 8, 2000 and that she should be off work until 
October 2, 2000.  

On VA examination in October 2001 it was noted that the 
veteran worked as a medical supply technician and was 
required to stand and walk at work.  She complained of pain 
in the toes and feet, swelling in the ankles, especially on 
the left, and increasing difficulty in bearing weight on her 
feet and ambulating.  On examination it was noted that she 
had difficulty walking and dragged her feet.  Neurologically, 
reflexes were normal.  Her gait was markedly unsteady, and 
she was in a marked amount of pain when she tried to bear 
weight on her toes.  The diagnostic impressions were chronic 
pain syndrome; status post bilateral bunionectomy of the 
great toes, open reduction internal fixation; bilateral 
hammertoe deformity of the second toe, open reduction 
internal fixation; and bone spur surgery of the fifth toes 
bilaterally.  It was noted that the veteran was having 
increased difficulty doing her job, as her job required that 
she walk and stand.  She required frequent breaks so that she 
could sit down and rest, and had to wear a brace on the left 
ankle to prevent swelling and a brace on the right big toe to 
prevent deformity.  There was tenderness and soreness as she 
stood on her toes, especially in the big toe and hammertoe.  
No swelling of the feet was noted.  Active and passive 
movements showed she was having marked discomfort.  There was 
no evidence of bony ankylosis and no evidence of malunion or 
non-union of the tarsal or metatarsal bones.  She was in a 
moderate amount of pain when she tried to do the range of 
motion.  With regard to functional impairment, the examiner 
noted that because of continuos pain, the veteran's walking 
and standing was markedly restricted.  She reported calling 
in sick frequently.  An x-ray of the feet showed previous 
surgery involving the distal head and shaft of the first 
metatarsal bilaterally, but no evidence of acute injury or 
other significant abnormality.

Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, supplemental statements 
of the case, and a previous remand, the veteran has been 
notified of the evidence necessary to substantiate her claims 
for a rating higher than 10 percent for a right foot 
disability and for a rating higher than 10 percent for a left 
foot disability.  She has been afforded VA examinations, and 
identified relevant medical records have been obtained.  The 
Board is satisfied that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The RO has most recently evaluated the veteran's service-
connected right and left foot disabilities under the rating 
criteria for unilateral hallux valgus, for which the maximum 
rating available is 10 percent.  Unilateral hallux valgus is 
rated 10 percent disabling where there has been surgery, with 
resection of the metatarsal head.  A 10 percent rating is 
also for assignment where hallux valgus is severe, if 
equivalent to amputation of the great toe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5280.

A higher rating could be assigned pursuant to Diagnostic Code 
5284, which provides the rating criteria for other injuries 
of the foot.  Under this diagnostic code, a 10 percent rating 
is assigned for moderate foot injuries.  A 20 percent rating 
is warranted for moderately severe foot injuries.  A 30 
percent rating is warranted for severe foot injuries.  Loss 
of the use of the foot warrants the assignment of a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Board notes that it appears that the most appropriate 
diagnostic code in this case, based on the objective medical 
history and examinations, is Diagnostic Code 5284, especially 
since this code allows for higher evaluations of the service-
connected right and left foot disabilities than does 
Diagnostic Code 5280, which carries a maximum 10 percent 
disability rating.  

The Board finds that the combination of the veteran's 
objective foot impairment, her complaints of continuous pain 
in the feet and toes, the VA examiner's opinion that the 
veteran's functional ability is limited, the repeated 
surgeries, and the impact of her foot disabilities on her 
work, tends to show that she has severe disability of her 
right and left feet.  The Board finds that the service-
connected right foot disability produces impairment 
equivalent to a severe foot injury, warranting a 30 percent 
rating under Diagnostic Code 5284.  The Board similarly finds 
that the service-connected left foot disability produces 
impairment equivalent to a severe foot injury, warranting a 
30 percent rating under Diagnostic Code 5284.  In reaching 
this decision the Board has considered the effects of pain on 
functional use of the feet.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The Board has also 
considered and applied the benefit-of-the-doubt rule.  
38 U.S.C.A. § 5107(b),

The assignment of a higher rating would require a showing 
that the veteran has loss of use of the foot.  The Board 
notes medical evidence does not suggest that impairment from 
either foot disability is equivalent to loss of use of the 
foot.  Despite limitations from her foot disabilities, the 
veteran is able to walk with orthopedic shoes and support, 
including at her job, and it appears that there remains much 
useful function of the foot, despite the impairment shown.  
Thus, loss of use of either foot is not shown, and a higher 
rating on such basis is not warranted.
The Board also notes that the veteran's service-connected 
foot disabilities have each not been more than 30 percent 
disabling during any period of time since the effective date 
of service connection on December 11, 1998.  Fenderson v. 
West, 12 Vet.App. 119 (1999) 

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes there is no evidence that the 
veteran's right and left foot disabilities have caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned schedular evaluation), has 
necessitated recent frequent periods of hospitalization, or 
is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.  


ORDER

A 30 percent rating for status post bunionectomy of the right 
foot, with callus and hallux valgus, is granted.

A 30 percent rating for status post bunionectomy of the left 
foot, with callus and hallux valgus, is granted.

		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

